Citation Nr: 1213480	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  04-28 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and S.W.


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1990 to March 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2004 of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2004, the Veteran appeared at a hearing before a Decisions Review Officer.  In May 2007, he appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the Veteran's file.

In a decision in August 2007, the Board denied the Veteran's application to reopen the claim of service connection for tension headaches.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  

In an Order, dated in August 2008, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, who was then represented by counsel, and vacated and remanded the matter to the Board for VCAA compliance.

In April 2010, the Board remanded the claim.  

In a decision in January 2011, the Board reopened the claim of service connection for headaches, and then remanded the claim for adjudication by an Agency of Original Jurisdiction.  Further action is necessary to comply with the Board's remand directive.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  





REMAND

In March 2002 on VA examination the Veteran, who is a Persian Gulf War Veteran, stated that his headaches began about the same time as his psychiatric symptoms.  The VA examiner stated that there may be a correlation between the Veteran's headaches and his psychiatric disorder.

A review of the record shows that the Veteran was hospitalized on two separate occasions during service in 1994, but the complete in-patient records have not been obtained and further development under the duty to assist is needed. 

Also as the Veteran's claim has not been considered under the theory of secondary service connection further development is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the theory of secondary service connection under 38 C.F.R. § 3.310. 

2.  Request from the proper Federal custodian, the in-patient records from July 1994 and August 1994 from the Beaumont Army Medical Center in Fort Bliss, Texas. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Afford the Veteran a VA examination by a neuropsychologist to determine:




a).  Whether the Veteran's headaches, which began after the Veteran's Persian Gulf War service, are of medically known etiology.

b).  If the Veteran's headaches are determined to be of medically known etiology, then are the headaches related to an in-service event, injury, or disease.

c).  If the headaches are not related to service, then are headaches are caused by or aggravated by, the Veteran's service-connected posttraumatic stress disorder and major depression and cognitive disorder. 

The VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity; that is, an irreversible worsening of headaches beyond its natural clinical course due to the service-connected psychiatric disorders as contrasted to temporary or intermittent flare-ups of symptoms

In formulating the opinion, please consider these significant facts: 

The Veteran served in the Southwest Asia Theater of Operations in 1990 and 1991.

The Veteran has stated that the headaches, emotional problems, and cognitive (memory) problems began after his return from the Persian Gulf and prior to his release from service.  




The service treatment records show that the Veteran was hospitalized for psychiatric care on at least two separate occasions during service.

In March 2002, on VA examination, the VA examiner stated that the Veteran's headaches were strictly psychiatric in origin.

If, after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, please clarify whether an opinion on causation or aggravation cannot be rendered because there are several potential etiologies, for example, the service-connected psychiatric disorders are not more likely than any other to cause or to aggravate the Veteran's headaches, or that an opinion on causation or on aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the psychoneurologist for review. 

4.  After the above development is completed, adjudicate the claim of service connection for headaches, including secondary service connection.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


